DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of a pitch of the plurality of IGBT cells is 1/40 or more and 1/20 or less of a distance between the second semiconductor region and the fourth semiconductor region, as set forth in independent claim 1, or a pitch of the plurality of IGBT cells is 1/50 or more, and 1/20 or less of a distance between the second semiconductor region and the fourth semiconductor region, as set forth in independent claim 2, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okumura et al. (US 2018/0033885), Yoshida et al. (US 2017/047322), and Takahashi (US 7847345) each teach structures similar to that of the instant invention and even concern themselves with cell pitch.  However, the evidence provided at Figures 3, 5, and 7 of the instant disclosure, and the associated text, provide sufficient support for a finding of critical behavior and thus unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829